                                                       United States District Court
                                                       Central District of California
                                                             AMENDED JUDGMENT

 UNITED STATES OF AMERICA vs.                                               Docket No.            CR 17-478 PA

 Defendant          George Mejia                                            Social Security No. 3         7   2    6
 akas:    None                                                              (Last 4 digits)


                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                   MONTH     DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.   Mar        26      2018



  COUNSEL                                                              Kelly Swanston, DFPD
                                                                           (Name of Counsel)

     PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                              CONTENDERE
                                                                                                                                      GUILTY
  FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                   Unlawful Possession of 15 or More Unauthorized Access Devices in violation of 18 U.S.C. § 1029(a)(3) as
                   charged in Count 1 of the 3-Count Indictment.

                   Aggravated Identity Theft in violation of 18 U.S.C. § 1028A(a)(1) as charged in Count 2 if the 3-Count Indictment.

JUDGMENT           The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/          contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM             Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, George Albertino Mejia, is
  ORDER            hereby committed on Counts 1 and 2 of the Indictment to the custody of the Bureau of Prisons for a term of 48 months. This term
                   consists of 24 months on Count 1, and 24 months on Count 2 of the Indictment, to be served consecutively to the term imposed
                   on Count 1.



Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years. This term
consists of three years on Count 1 and one year on Count 2 of the Indictment, all such terms to run concurrently under the
following terms and conditions:
         1.         The defendant shall comply with the rules and regulations of the United States Probation Office and General
                    Order 05-02, except for Standard Conditions 5, 6, and 14.
         2.         The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
                    one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
                    exceed eight tests per month, as directed by the Probation Officer.
         3.         The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                    includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant
                    shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
                    period of supervision.
         4.         The defendant shall cooperate in the collection of a DNA sample from the defendant.

CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
 USA vs.         George Mejia                                              Docket No.:     CR 17-478 PA

         5.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                     treatment to the aftercare contractors during the period of community supervision. The defendant shall
                     provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
                     to pay, no payment shall be required.
         6.          During the period of community supervision, the defendant shall pay the special assessment in accordance
                     with this judgment's orders pertaining to such payment.
         7.          The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
                     passport or any other form of identification in any name, other than the defendant's true legal name, nor shall
                     the defendant use, any name other than his true legal name without the prior written approval of the
                     Probation Officer.

         8.          As directed by the probation officer, the defendant shall notify specific persons and organizations
                     of specific risks posed by the defendant’s criminal record and shall permit the probation officer to
                     make such notifications and to confirm the defendant’s compliance with such notification
                     requirements
The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.
The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.
It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
to the Bureau of Prisons' Inmate Financial Responsibility Program.
Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable
to pay and is not likely to become able to pay any fine.
Court recommends to the Bureau of Prisons that the defendant be evaluated for placement into a 500-hour drug treatment
program.
On Government's motion, all remaining counts ORDERED dismissed.
Defendant advised of his right to appeal.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              January 10, 2019
              Date                                              U. S. District Judge


CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 6
 USA vs.         George Mejia                                                          Docket No.:        CR 17-478 PA


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                            Clerk, U.S. District Court




            January 10, 2019                                         By     Kamilla Sali-Suleyman
            Filed Date                                                      Deputy Clerk




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).



                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;         10.   the defendant shall not associate with any persons engaged in criminal
                                                                                           activity, and shall not associate with any person convicted of a felony
 2.    the defendant shall not leave the judicial district without the written             unless granted permission to do so by the probation officer;
       permission of the court or probation officer;
                                                                                     11.   the defendant shall permit a probation officer to visit him or her at any
 3.    the defendant shall report to the probation officer as directed by the              time at home or elsewhere and shall permit confiscation of any
       court or probation officer and shall submit a truthful and complete                 contraband observed in plain view by the probation officer;
       written report within the first five days of each month;
                                                                                     12.   the defendant shall notify the probation officer within 72 hours of
 4.    the defendant shall answer truthfully all inquiries by the probation                being arrested or questioned by a law enforcement officer;
       officer and follow the instructions of the probation officer;
                                                                                     13.   the defendant shall not enter into any agreement to act as an informer
 5.    the defendant shall support his or her dependents and meet other                    or a special agent of a law enforcement agency without the permission
       family responsibilities;                                                            of the court;

 6.    the defendant shall work regularly at a lawful occupation unless              14.   as directed by the probation officer, the defendant shall notify third
       excused by the probation officer for schooling, training, or other                  parties of risks that may be occasioned by the defendant’s criminal
       acceptable reasons;                                                                 record or personal history or characteristics, and shall permit the
                                                                                           probation officer to make such notifications and to conform the
 7.    the defendant shall notify the probation officer at least 10 days prior             defendant’s compliance with such notification requirement;
       to any change in residence or employment;
                                                                                     15.   the defendant shall, upon release from any period of custody, report
 8.    the defendant shall refrain from excessive use of alcohol and shall not             to the probation officer within 72 hours;
       purchase, possess, use, distribute, or administer any narcotic or other
       controlled substance, or any paraphernalia related to such substances,        16.   and, for felony cases only: not possess a firearm, destructive device,
       except as prescribed by a physician;                                                or any other dangerous weapon.

 9.    the defendant shall not frequent places where controlled substances
       are illegally sold, used, distributed or administered;




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 3 of 6
 USA vs.         George Mejia                                                    Docket No.:      CR 17-478 PA


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.



          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).



         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).



           Payments shall be applied in the following order:



                      1. Special assessments pursuant to 18 U.S.C. §3013;

                      2. Restitution, in this sequence:

                                 Private victims (individual and corporate),

                                 Providers of compensation to private victims,

                                 The United States as victim;

                      3. Fine;

                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and

                      5. Other penalties and costs.



                                  SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE



          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.


CR-104 (09/11)                                      JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 6
 USA vs.         George Mejia                                                    Docket No.:      CR 17-478 PA




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY

CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 6
 USA vs.         George Mejia                                                  Docket No.:     CR 17-478 PA




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 6 of 6
